EXHIBIT 2
                         PROCLAMATION BY THE GOVERNOR
                          AMENDING PROCLAMATION 20-05

                                            20-24
                       Restrictions on Non Urgent Medical Procedures

WHEREAS, on February 29, 2020, I issued Proclamation 20-05, proclaiming a State of
Emergency for all counties throughout Washington as a result of the coronavirus disease
2019 (COVID-19) outbreak in the United States and confirmed person-to-person spread of
COVID-19 in Washington State; and

WHEREAS, as a result of the continued worldwide spread of COVID-19, its significant
progression in Washington State, and the high risk it poses to our most vulnerable
populations, I have subsequently issued amendatory Proclamations 20-06, 20-07, 20-08,
20-09, 20-10, 20-11, 20-12, 20-13, 20-14, 20-15, 20-16, 20-17, 20-18, 20-19, 20-20, 20-21,
20-22, and 20-23, exercising my emergency powers under RCW 43.06.220 by prohibiting
certain activities and waiving and suspending specified laws and regulations; and

WHEREAS, the COVID-19 disease, caused by a virus that spreads easily from person to
person which may result in serious illness or death and has been classified by the World
Health Organization as a worldwide pandemic, has broadly spread throughout Washington
State, and significantly increasing the threat of serious associated health risks statewide; and

WHEREAS, the health care personal protective equipment supply chain in Washington State
has been severely disrupted by the significant increased use of such equipment worldwide,
such that there are now critical shortages of this equipment for health care workers. To curtail
the spread of the COVID-19 pandemic in Washington State and to protect our health care
workers as they provide health care services, it is necessary to immediately prohibit all
hospitals, ambulatory surgery centers, and dental, orthodontic and endodontic offices in
Washington State from providing health care services, procedures and surgeries that require
personal protective equipment, which if delayed, are not anticipated to cause harm to the
patient within the next three months, except as provided herein; and

WHEREAS, the worldwide COVID-19 pandemic and its progression throughout
Washington State continues to threaten the life and health of our people as well as the
economy of Washington State, and remains a public disaster affecting life, health, property
or the public peace; and

WHEREAS, the Washington State Department of Health (DOH) continues to maintain a
Public Health Incident Management Team in coordination with the State Emergency
Operations Center and other supporting state agencies to manage the public health aspects of
this ongoing incident; and
WHEREAS, the Washington State Military Department Emergency Management Division,
through the State Emergency Operations Center, continues coordinating resources across
state government to support the DOH and local health officials in alleviating the impacts to
people, property, and infrastructure, and continues coordinating with the DOH in assessing
the impacts and long-term effects of the incident on Washington State and its people.

NOW, THEREFORE, I, Jay Inslee, Governor of Washington, as a result of the above-
noted situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby proclaim that a
State of Emergency continues to exist in all Washington State counties, that Proclamation
20-05 and all amendments thereto remain in effect, and that Proclamation 20-05 is amended
to immediately prohibit certain medical and dental procedures, with exceptions, and as
provided herein.

I again direct that the plans and procedures of the Washington State Comprehensive
Emergency Management Plan be implemented throughout state government. State agencies
and departments are directed to continue utilizing state resources and doing everything
reasonably possible to support implementation of the Washington State Comprehensive
Emergency Management Plan and to assist affected political subdivisions in an effort to
respond to and recover from the COVID-19 pandemic.

I continue to order into active state service the organized militia of Washington State to
include the National Guard and the State Guard, or such part thereof as may be necessary in
the opinion of The Adjutant General to address the circumstances described above, to
perform such duties as directed by competent authority of the Washington State Military
Department in addressing the outbreak. Also, I continue to direct the DOH, the Washington
State Military Department Emergency Management Division, and other agencies to identify
and provide appropriate personnel for conducting necessary and ongoing incident related
assessments.

FURTHERMORE: based on the above situation and under the provisions of RCW
43.06.220(1)(h), to help preserve and maintain life, health, property or the public peace, I
hereby prohibit all hospitals, ambulatory surgical facilities, dental, orthodontic and
endodontic offices in Washington State from providing health care services, procedures, and
surgeries that, if delayed, are not anticipated to cause harm to the patient within the next
three months, with exceptions and as provided below. This does not include outpatient visits
delivered in hospital based clinics.

Examples of procedures to delay include, but are not limited to: most joint replacements,
most cataract and lens surgeries, non-urgent cardiac procedures, cosmetic procedures, some
endoscopy, and some interventional radiology services.

EXCEPTION: The above prohibition does not apply to the full suite of family planning
services and procedures or to treatment for patients with emergency/urgent needs (examples
of the latter include, but are not limited to, people with heart attacks, strokes, or motor
vehicle accidents). Hospitals and ambulatory surgical facilities may perform any surgery that
if delayed or canceled would result in the patient’s condition worsening (for example,
removal of a serious cancerous tumor or dental care related to the relief of pain and
management of infection.)

Ambulatory surgical facilities are encouraged to work with their local hospitals to assist with
surge capacity needs.

This Proclamation shall remain in effect until May 18, 2020.

Violators of this order may be subject to criminal penalties pursuant to RCW 43.06.220(5).

Signed and sealed with the official seal of the state of Washington on this 19th day of March,
A.D., Two Thousand and Twenty at Olympia, Washington.

                                                       By:


                                                               /s/
                                                       Jay Inslee, Governor




BY THE GOVERNOR:


        /s/
Secretary of State
